DETAILED ACTION
Status of Claims
This present Office Action is pursuant to Applicant’s communication on 03-02-2018; claim(s) 1-20 is/are pending. Applicant’s application has PRO of 62/465,919 03-02-2017.

 Information Disclosure Statement
The information disclosure statement(s) submitted: 04-02-2018, has/have been considered and made of record in the application file.

Claim Objections
Claim(s) 1-20, is/are objected to because of the following informalities as summarized by referred claim: 
Regarding claim(s) 1, 11, limitation “applies a Naïve Bayes Classifier (NBC) …using an NBC classifier”, it appears that that the Applicant intended to state “applies a Naïve Bayes Classifier (NBC) …using the NBC classifier”, based on an antecedent limitation “applies a Naïve Bayes Classifier (NBC) …”; 

Regarding claim(s) 1, 11, limitation “… an NBC classifier to the new data …”, it appears that that the Applicant intended to state “… the NBC classifier to the new data …”, based on an antecedent limitation “applies a Naïve Bayes Classifier (NBC) …”; 


Regarding claim(s) 2, 12, limitation “… (EM) algorithm that estimates the an NBC …”, it appears that that the Applicant intended to state “… (EM) algorithm that estimates the 

Regarding claim(s) 3, 4, 13, 14, limitation “… the formula…”, it appears that the Applicant intended to refer to parameters within the EM algorithm; however, since “formula” lacks antecedent basis, the Applicant needs to remove “formula”, transforming said limitation to a claim construction that better integrates each said claim(s) with antecedent claim(s); 

Regarding claim(s) 5,15, limitation “… the formula…”, it appears that the Applicant intended to refer to parameters within the NBC classifier; however, since “formula” lacks antecedent basis, the Applicant needs to remove “formula”, transforming said limitation to a claim construction that better integrates each said claim(s) with antecedent claim(s); 

Regarding claim(s) 7-8, 17-18, limitation “… the NV classifier…”, it appears that the Applicant intended to state “… the NBC classifier…”. 

Appropriate correction is required.









35 USC § 101 Software per se
Claim(s) 1–10 is/are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 1-10 is/are held to encompass a computer program per se. 
Regarding claims 1-10, claim(s) 1 is/are directed to an “system”. The Applicant’s specification, ¶11 specifying that the system can be deployed as stand-alone or integrated software component. implemented with one or more hardware or software modules, alone or in combination with other devices, and the term “architecture” comprises data, as depicted in Applicant specification, ¶7. Thus, the limitations of claims 1-10 is/are software, which may comprise entirely software elements, making the claim encompass a computer program per se. 
A computer program per se is deemed not to be directed to one of the four statutory categories. See MPEP § 2106(I). Furthermore, while the claim may be broad enough to also encompass hardware implementations, a “claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.” See MPEP § 2106(I). 
Dependent claim(s) 2-10 recite further actions performed by the system, but do not recite any limitations that require hardware. Therefore, claims 1-10 is/are rejected for encompassing a computer program per se, which is non-statutory subject matter.





35 USC § 101 (Patentability) Analysis
Claim(s) 1, and 11, and dependent claim(s) 2-10, and 12-20, is/are directed to a technical solution to a technical problem associated with retraining or updating a semi-supervised machine learning classification algorithm working in conjunction with a supervised machine learning mechanism, a Naïve Bayes Classifier used in training pre-existing metagenomic DNA data sample patterns, said retraining corresponding to updates to the algorithm based on receipt of a new data sample(s), as depicted in Applicant’s specification, ¶¶62-71, therein improving a machine represented by said conjunction and as represented within said claims, said conjunction resulting in the conversion of a traditional taxonomic classifier learner to a supervised learner that increments its learning based on said new data and said updates to said algorithm, yielding a supervised incremental learner, an improvement to a metagenomic sequence classifier enabling generation of an updated learning machine robust to sparse samples including subsets1 of the new data samples.

Thus, based on the aforementioned analysis, claim(s) 1-10 is/are patent eligible.








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 6-7, 10-14, 16-18, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Layer (US 2016/0132640) in view of Non-Patent Literature (NPL), Dalvi2.

Regarding claim(s) 1, 11, Layer discloses: A system for classifying samples, wherein the system includes an architecture that, A method for classifying samples, wherein the method comprises: 
storing a pre-existing training data cluster (i.e., possessing data samples for training by a Naïve Bayes Algorithm classifiers); [¶8: possessing and “constructing distinct k-mer profiles from genomes of known species, subspecies, and strains” and “cataloging at least some of the constructed k-mer profiles”]

applying a Naive Bayes Classifier (NBC) to data within the training data cluster using an NBC classifier (i.e., training the cataloged k-mer profiles); [¶8]

receiving new data (i.e., receiving unknown sample DNA, novel organisms which correspond to new data, consistent with Applicant specification, ¶104, incorporating Kraken3, as Applicant states “by reference as if fully set forth herein”); [FIG(s) 1-2, 5, ¶7-8: “unknown sample” DNA; see also ¶203, Kraken, page 5, as incorporated by reference: “Kraken is presented with novel organisms”] and

Layer does not explicitly disclose, as disclosed by Dalvi:
applying an NBC classifier to the new data based on the NBC applied to the training data, using the NBC classifier (i.e., applying Expectation Maximization algorithm, EM, to produce an exploratory version of a Naïve Bayes Classifier, a semi-supervised Naïve Bayes); [See section 1, “Contributions” section]

wherein the NBC classifier includes a classification algorithm used to classify the data with an NBC (i.e., applying Expectation Maximization algorithm, EM, to produce an exploratory version of a Naïve Bayes Classifier, a semi-supervised Naïve Bayes); [See section 1, “Contributions” section]

wherein the classification algorithm uses classification criterion to determine the NBC classifier (i.e., consistent with Applicant specification, ¶72, wherein Dalvi, incorporated by reference, “us[es] EM algorithm together with a new classification criterion”); [See section 2, including section 2.1 and 2.2, and “Algorithm 1”, employing criteria in conjunction with EM in order to determine whether or not to add new data to new class containers]

wherein the classification algorithm is updated based on receipt of new data (i.e., employing an  exploratory Expectation Maximization algorithm to determine whether or not a current classifier’s probability of a predicted class for a new sample is nearly uniform); [See section 2.1: wherein if the algorithm decides with regard to whether or not an exploratory model satisfies a models selection criterion in terms of data likelihood and model complexity, such that when a baseline model is better than an exploratory model in iteration t, then from iteration t+1 onward, the algorithm will not introduce any new classes; alternatively, if in iteration t-1, if the probability of x belonging to existing classes is close to uniform, data corresponding to said classes will be added to created classes]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Layer, to include [c]-[g], as taught by Dalvi, employing an Expectation Maximization algorithm to provide optimal posterior probabilities and new class containers to improve classifier accuracy. [Section 2.1]

Regarding claim 2, 12, the combination of Layer and Dalvi discloses: The system of claim 1, The method of claim 11. Dalvi discloses [a]: wherein the updating of the classification algorithm is done using an Expectation-Maximization (EM) algorithm that estimates the an NBC classifier being accurately applied to the data (i.e., employing an exploratory Expectation Maximization algorithm to determine whether or not a current classifier’s probability of a predicted class for a new sample is nearly uniform, and if so, adding a new data sample to a newly created class taxonomy). [See section 2.1]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Layer, to include [a], as taught by Dalvi, employing an Expectation Maximization algorithm to provide optimal posterior probabilities and new class containers to improve classifier accuracy. [Section 2.1]

Regarding claim 3, 13, the combination of Layer and Dalvi discloses: The system of claim 2, The method of claim 12. Dalvi discloses [a]: wherein the EM algorithm includes an Expectation Step applying the formula: Q(X) = p(X|C,                         
                            Θ
                        
                     t-1) (i.e., employing an  exploratory Expectation Maximization algorithm, associated with a “Semi-Supervised Naïve Bays” instance of Exploratory EM, p(X|C) representing an estimation generated by treating each feature in x as an independent draw from a class-specific multiclass). [See section 2.4]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Layer, to include [a], as taught by Dalvi, employing an Expectation Maximization algorithm to provide optimal posterior probabilities and new class containers to improve classifier accuracy. [Section 2.1]

Regarding claim 4, 14, the combination of Layer and Dalvi discloses: The system of claim 2, The method of claim 12. Dalvi discloses [a]: wherein the EM algorithm includes an Maximization Step applying the formula: 
                        
                            Θ
                        
                     t = argmaxΘ                         
                            
                                
                                    ∫
                                    
                                        x
                                    
                                    
                                        ∞
                                    
                                
                                
                                    (
                                    Q
                                    (
                                    x
                                    )
                                     
                                    l
                                    o
                                    g
                                    p
                                    (
                                    x
                                    ,
                                     
                                    c
                                    ,
                                     
                                    Θ
                                    )
                                     
                                    d
                                    x
                                     
                                
                            
                        
                     (i.e., employing numerical methods to evaluate argmax regarding line 14, Algorithm 1). [See Algorithm 1, line 14, argmax being the maximum log likelihood of a quantity] 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Layer, to include [a], as taught by Dalvi, employing an Expectation Maximization algorithm to provide optimal posterior probabilities and new class containers to improve classifier accuracy. [Section 2.1]

Regarding claim 6, 16, the combination of Layer and Dalvi discloses: The system of claim 1, The method of claim 11. Dalvi discloses [a]: wherein the architecture may identify some of the new data as not able to be classified, and add that new data to an undetermined data set (i.e., employing an exploratory Expectation Maximization algorithm to determine whether or not a current classifier’s probability of a predicted class for a new sample is nearly uniform, and if so, adding a new data sample to a newly created class taxonomy data set). [See section 2.1]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Layer, to include [a], as taught by Dalvi, employing an Expectation Maximization algorithm to provide optimal posterior probabilities and new class containers to improve classifier accuracy. [Section 2.1]


Regarding claim 7, 17, the combination of Layer and Dalvi discloses: The system of claim 1, The method of claim 11. Layer discloses [a]: wherein the updating of the NV classifier includes using an incremental k-mer based metagenome fragment classifier (iKMF) to classify the data (i.e., wherein incremental mechanism are employed wherein the entire classifier is not retrained but rather combined with another classifier(s), consistent with Applicant specification, 109; also consistent with Applicant specification, ¶104, incorporating Kraken4, as Applicant states “by reference as if fully set forth herein”). [¶41: employing “ensemble” methods that “combine the predictions of multiple supervised machine learning models” in association with “k-mer profiles”, as depicted in ¶42; see also ¶203: Kraken, page 7, as incorporated by reference: users may “run Kraken first, and then run another classification program on the reads not classified by Kraken, obtaining high sensitivity results much faster than with a single program”]

Regarding claim 10, 20, the combination of Layer and Dalvi discloses: The system for claim 1, The method for claim 11. Layer discloses: wherein the architecture is performed by a client (i.e., wherein classification may be run on a device besides a server, such as a mobile device). [¶83]






Claim(s) 5, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Layer in view of Dalvi and further in view of Medlock (US 11,200,503)

Regarding claim 5, 15, the combination of Layer and Dalvi discloses: The system of claim 2, The method of claim 12. The aforementioned combination does not disclose, as disclosed by Medlock [a]: wherein the updating of the NBC classifier includes a term frequency and probability calculation accomplished according to the formula Nxi,ck: 
P (xi|Ck) =                         
                            
                                
                                    N
                                    x
                                    i
                                    ,
                                    c
                                    k
                                    ,
                                    +
                                    α
                                
                                
                                    V
                                    c
                                    k
                                    +
                                    α
                                    .
                                    d
                                
                            
                        
                    
where Nxi,ck is a frequency of word xi in class Ck, Vck is a total number of words in class Ck, d is a total number of unique words in class Ck, and α is a smoothing factor that users can tune (i.e., applying Laplacian Smoothing). [See 14:20-25 regarding word probability formula given a class, highlighting word corresponding to “lexical terms”, each having a frequency ni, and Laplace smoothing formula in 14:40-45, k, a tunable factor corresponding to α,                          
                            
                                
                                    ∑
                                    
                                        i
                                    
                                
                                
                                    n
                                    i
                                
                            
                        
                     corresponding to a total number of words, and V corresponding to total vocabulary of the text dataset, a total number of unique words in a class]
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Layer and Dalvi, to include [a], as taught by Medlock, employing a smoothing factor to account for sparseness of a training corpus, reallocating some probability mass of observed features to unobserved features. [14:26-37]





Claim(s) 8, and 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Layer in view of Dalvi, as applied to claim(s) 1/11, and further in view of Levin5.

Regarding claim 8, 18, the combination of Layer and Dalvi discloses: The system of claim 1, The method of claim 11. The aforementioned combination does not disclose, as disclosed by Levin [a]: wherein the updating of the NV classifier includes using a framework based on High Precision rules to classify the data. [See page 1031, describing the use of “a small set of high-precision patterns or features” for use in identifying training examples in the unlabeled data (weakly supervised), and from “this labeled training set we then train a supervised classifier [such as a Naïve Bayes]. Once an initial model has been trained, it can be used to tag unlabeled data” and for use in disambiguating patterns in a DNA database; see page 1032 describing the generation of data clusters “formed using high-precision features”] 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Layer and Dalvi, to include [a], as taught by Levin, employing a small number of high precision patterns in order to identify unlabeled data, for use in bootstrapping and improving classifier performance, including improved F1. [1031, 1042]








Claim(s) 9, and 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Layer in view of Dalvi and Levin, as applied to claim(s) 8/18, and further in view of Chapelle6.

Regarding claim 9, 19, the combination of Layer, Dalvi, and Levin discloses: The system of claim 8, The method of claim 18. Regarding [a], Levin discloses the generation of high precision clusters, [see page 1032 describing the generation of data clusters “formed using high-precision features”]. The aforementioned combination does not disclose, as disclosed by Chapelle [a]: wherein the High Precision rules generate pseudo-labeled data and high precision clusters from the existing dataset and based on this pseudo-labeled data, the NB classifier is trained to create a probabilistic model representation for each data cluster (i.e., providing “pseudolabels” to unlabeled data at the E step of EM). [See page 156 discussing the imputation of “pseudolabels” at the E step; see also page 161 describing deterministic annealing the “soft (expected) assignments” being “imputed at the E step for unlabeled data” distributing “probability mass according to the current estimated posterior” for “labeled examples”, using “Gibbs distribution”] 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Layer, Dalvi and Levin, to include [a], as taught by Chapelle, employing Pseudolabels such that supervised learning mechanisms may be improved by unlabeled examples, given that in a semi-supervised learning context, human domain knowledge regarding the structure of the data reveals details about a target function, allowing for more precise choice architecture to be employed in choosing priors after seeing the unlabeled data, yielding a decision to pick functions that have a higher probability of satisfying a cluster assumption – importantly, especially when class overlaps are reduced, EM performs better than traditional naïve Bayes when unlabeled data are employed. [Pages 9-12, 35-42, 156-161]






















Conclusion
The prior art made of record and NOT relied upon is considered pertinent to applicant's disclosure including information well-known to one of ordinary skill in the art: 

    PNG
    media_image1.png
    7090
    4418
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is 571 272 7850. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM ASHRAF can be reached on 571 270 3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-7850.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL I EZEWOKO/Examiner, Art Unit 3682                                                                                                                                                                                                        







    
        
            
    

    
        1 Some new data sample patterns may be congruent to pre-existing data samples used in earlier training
        2 See NPL as noted in Form 892 of this Office Action
        3 See NPL as noted in Form 892 of this Office Action
        4 See NPL as noted in Form 892 of this Office Action
        5 See NPL as noted in Form 892 of this Office Action
        6 See NPL as noted in Form 892 of this Office Action